
	

113 S1213 IS: Weatherization Enhancement, and Local Energy Efficiency Investment and Accountability Act
U.S. Senate
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1213
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2013
			Mr. Coons (for himself,
			 Ms. Collins, and
			 Mr. Reed) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To reauthorize the weatherization and State energy
		  programs, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Weatherization Enhancement, and
			 Local Energy Efficiency Investment and Accountability
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					TITLE I—Weatherization Assistance Program
					Sec. 101. Reauthorization of weatherization assistance
				program.
					Sec. 102. Grants for new, self-sustaining low-income,
				single-family and multifamily housing energy retrofit model programs to
				eligible multistate housing and energy nonprofit organizations.
					Sec. 103. Standards program.
					TITLE II—State Energy Programs
					Sec. 201. Reauthorization of State energy programs.
				
			2.FindingsCongress finds that—
			(1)the State energy
			 program established under part D of title III of the
			 Energy Policy and Conservation Act
			 (42 U.S.C. 6321 et seq.) (referred to in this section as SEP) and
			 the Weatherization Assistance Program for Low-Income Persons established under
			 part A of title IV of the Energy Conservation and Production Act (42 U.S.C.
			 6861 et seq.) (referred to in this section as WAP) have proven to
			 be beneficial, long-term partnerships among Federal, State, and local
			 partners;
			(2)the SEP and the
			 WAP have been reauthorized on a bipartisan basis over many years to address
			 changing national, regional, and State circumstances and needs, especially
			 through—
				(A)the
			 Energy Policy and Conservation Act
			 (42 U.S.C. 6201 et seq.);
				(B)the Energy
			 Conservation and Production Act (42 U.S.C. 6801 et seq.);
				(C)the State Energy
			 Efficiency Programs Improvement Act of 1990 (Public Law 101–440; 104 Stat.
			 1006);
				(D)the Energy Policy
			 Act of 1992 (42 U.S.C. 13201 et seq.);
				(E)the Energy Policy
			 Act of 2005 (42 U.S.C. 15801 et seq.); and
				(F)the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17001 et seq.);
				(3)the SEP, also
			 known as the State energy conservation program—
				(A)was first created
			 in 1975 to implement a State-based, national program in support of energy
			 efficiency, renewable energy, economic development, energy emergency
			 preparedness, and energy policy; and
				(B)has come to
			 operate in every sector of the economy in support of the private sector to
			 improve productivity and has dramatically reduced the cost of government
			 through energy savings at the State and local levels;
				(4)Federal
			 laboratory studies have concluded that, for every Federal dollar invested
			 through the SEP, more than $7 is saved in energy costs and almost $11 in
			 non-Federal funds is leveraged;
			(5)the WAP—
				(A)was first created
			 in 1976 to assist low-income families in response to the first oil
			 embargo;
				(B)has become the
			 largest residential energy conservation program in the United States, with more
			 than 7,100,000 homes weatherized since the WAP was created;
				(C)saves an
			 estimated 35 percent of consumption in the typical weatherized home, yielding
			 average annual savings of $437 per year in home energy costs;
				(D)has created
			 thousands of jobs in both the construction sector and in the supply chain of
			 materials suppliers, vendors, and manufacturers who supply the WAP;
				(E)returns $2.51 in
			 energy savings for every Federal dollar spent in energy and nonenergy benefits
			 over the life of weatherized homes;
				(F)serves as a
			 foundation for residential energy efficiency retrofit standards, technical
			 skills, and workforce training for the emerging broader market and reduces
			 residential and power plant emissions of carbon dioxide by 2.65 metric tons
			 each year per home; and
				(G)has decreased
			 national energy consumption by the equivalent of 24,100,000 barrels of oil
			 annually;
				(6)the WAP can be
			 enhanced with the addition of a targeted portion of Federal funds through an
			 innovative program that supports projects performed by qualified nonprofit
			 organizations that have a demonstrated capacity to build, renovate, repair, or
			 improve the energy efficiency of a significant number of low-income
			 homes;
			(7)the WAP has
			 increased energy efficiency opportunities by promoting new, competitive
			 public-private sector models of retrofitting low-income homes through new
			 Federal partnerships;
			(8)improved
			 monitoring and reporting of the work product of the WAP has yielded benefits,
			 and expanding independent verification of efficiency work will support the
			 long-term goals of the WAP;
			(9)reports of the
			 Government Accountability Office in 2011, Inspector General of the Department
			 of Energy, and State auditors have identified State-level deficiencies in
			 monitoring efforts that can be addressed in a manner that will ensure that WAP
			 funds are used more effectively;
			(10)through the
			 history of the WAP, the WAP has evolved with improvements in efficiency
			 technology, including, in the 1990s, many States adopting advanced home energy
			 audits, which has led to great returns on investment; and
			(11)as the home
			 energy efficiency industry has become more performance-based, the WAP should
			 continue to use those advances in technology and the professional
			 workforce.
			IWeatherization
			 assistance program
			101.Reauthorization
			 of weatherization assistance programSection 422 of the Energy Conservation and
			 Production Act (42 U.S.C. 6872) is amended by striking
			 appropriated— and all that follows through the period at the end
			 and inserting appropriated $450,000,000 for each of fiscal years 2014
			 through 2018..
			102. Grants for
			 new, self-sustaining low-income, single-family and multifamily housing energy
			 retrofit model programs to eligible housing and nonprofit
			 organizationsThe Energy
			 Conservation and Production Act is amended by inserting after section 414B (42
			 U.S.C. 6864b) the following:
				
					414C.Grants for
				new, self-sustaining low-income, single-family and multifamily housing energy
				retrofit model programs to eligible housing and nonprofit
				organizations
						(a)PurposesThe
				purposes of this section are—
							(1)to expand the
				number of low-income, single-family and multifamily homes that receive energy
				efficiency retrofits;
							(2)to promote
				innovation and new models of retrofitting low-income homes through new Federal
				partnerships with covered organizations that leverage substantial donations,
				donated materials, volunteer labor, homeowner labor equity, and other private
				sector resources;
							(3)to assist the
				covered organizations in demonstrating, evaluating, improving, and replicating
				widely the model low-income energy retrofit programs of the covered
				organizations; and
							(4)to ensure that
				the covered organizations make the energy retrofit programs of the covered
				organizations self-sustaining by the time grant funds have been
				expended.
							(b)DefinitionsIn
				this section:
							(1)Covered
				organizationThe term covered organization means an
				organization that—
								(A)is described in
				section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation
				under 501(a) of that Code; and
								(B)has an
				established record of constructing, renovating, repairing, or making energy
				efficient an aggregate quantity of not less than 250 owner-occupied,
				single-family or multifamily homes for low-income households, either directly
				or through affiliates, chapters, or other direct partners (using the most
				recent year for which data are available).
								(2)Low-incomeThe
				term low-income means an income level that is not more than 200
				percent of the poverty level (as determined in accordance with criteria
				established by the Director of the Office of Management and Budget) applicable
				to a family of the size involved, except that the Secretary may establish a
				higher or lower level if the Secretary determines that a higher or lower level
				is necessary to carry out this section.
							(3)Weatherization
				Assistance Program for Low-Income PersonsThe term
				Weatherization Assistance Program for Low-Income Persons means the
				program established under this part (including part 440 of title 10, Code of
				Federal Regulations).
							(c)Competitive
				grant programThe Secretary shall make grants to covered
				organizations through a national competitive process for use in accordance with
				this section.
						(d)Award
				factorsIn making grants under this section, the Secretary shall
				consider—
							(1)the number of
				low-income homes the applicant—
								(A)has built,
				renovated, repaired, or made more energy efficient as of the date of the
				application; and
								(B)can reasonably be
				projected to build, renovate, repair, or make energy efficient during the grant
				period beginning on the date of the application;
								(2)the
				qualifications, experience, and past performance of the applicant, including
				experience successfully managing and administering Federal funds;
							(3)the number and
				diversity of States and climates in which the applicant works as of the date of
				the application;
							(4)the amount of
				non-Federal funds, donated or discounted materials, discounted or volunteer
				skilled labor, volunteer unskilled labor, homeowner labor equity, and other
				resources the applicant will provide;
							(5)the extent to
				which the applicant could successfully replicate the energy retrofit program of
				the applicant and sustain the program after the grant funds have been
				expended;
							(6)regional
				diversity;
							(7)urban, suburban,
				and rural localities; and
							(8)such other
				factors as the Secretary determines to be appropriate.
							(e)Applications
							(1)In
				generalNot later than 180 days after the date of enactment of
				this section, the Secretary shall request proposals from covered
				organizations.
							(2)AdministrationTo
				be eligible to receive a grant under this section, an applicant shall submit to
				the Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(3)AwardsNot
				later than 90 days after the date of issuance of a request for proposals, the
				Secretary shall award grants under this section.
							(f)Eligible uses
				of grant fundsA grant under this section may be used for—
							(1)energy efficiency
				audits, cost-effective retrofit, and related activities in different climatic
				regions of the United States;
							(2)energy efficiency
				materials and supplies;
							(3)organizational
				capacity—
								(A)to significantly
				increase the number of energy retrofits;
								(B)to replicate an
				energy retrofit program within a State or in other States; and
								(C)to ensure that
				the program is self-sustaining after the Federal grant funds are
				expended;
								(4)energy
				efficiency, audit and retrofit training, and ongoing technical
				assistance;
							(5)information to
				homeowners on proper maintenance and energy savings behaviors;
							(6)quality control
				and improvement;
							(7)data collection,
				measurement, and ver­i­fi­ca­tion;
							(8)program
				monitoring, oversight, evaluation, and reporting;
							(9)management and
				administration (up to a maximum of 10 percent of the total grant);
							(10)labor and
				training activities; and
							(11)such other
				activities as the Secretary determines to be appropriate.
							(g)Maximum
				amountThe amount of a grant provided under this section shall
				not exceed $5,000,000.
						(h)Guidelines
							(1)In
				generalNot later than 90 days after the date of enactment of
				this section, the Secretary shall issue guidelines to implement the grant
				program established under this section.
							(2)AdministrationThe
				guidelines—
								(A)shall not apply
				to the Weatherization Assistance Program for Low-Income Persons, in whole or
				major part; but
								(B)may rely on
				applicable provisions of law governing the Weatherization Assistance Program
				for Low-Income Persons to establish—
									(i)standards for
				allowable expenditures;
									(ii)a minimum
				savings-to-investment ratio;
									(iii)standards—
										(I)to carry out
				training programs;
										(II)to conduct
				energy audits and program activities;
										(III)to provide
				technical assistance;
										(IV)to monitor
				program activities; and
										(V)to verify energy
				and cost savings;
										(iv)liability
				insurance requirements; and
									(v)recordkeeping
				requirements, which shall include reporting to the Office of Weatherization and
				Intergovernmental Programs of the Department of Energy applicable data on each
				home retrofitted.
									(i)Review and
				evaluationThe Secretary shall review and evaluate the
				performance of any covered organization that receives a grant under this
				section (which may include an audit), as determined by the Secretary.
						(j)Compliance with
				State and local lawNothing in this section or any program
				carried out using a grant provided under this section supersedes or otherwise
				affects any State or local law, to the extent that the State or local law
				contains a requirement that is more stringent than the applicable requirement
				of this section.
						(k)Annual
				reportsThe Secretary shall submit to Congress annual reports
				that provide—
							(1)findings;
							(2)a description of
				energy and cost savings achieved and actions taken under this section;
				and
							(3)any
				recommendations for further action.
							(l)FundingThere
				is authorized to be appropriated to carry out this section $45,000,000 for each
				of fiscal years 2014 through
				2018.
						.
			103.Standards
			 programSection 415 of the
			 Energy Conservation and Production Act (42 U.S.C. 6865) is amended by adding at
			 the end the following:
				
					(f)Standards
				program
						(1)Contractor
				qualificationEffective beginning January 1, 2015, to be eligible
				to carry out weatherization using funds made available under this part, a
				contractor shall be selected through a competitive bidding process and
				be—
							(A)accredited by the
				Building Performance Institute;
							(B)an Energy Smart
				Home Performance Team accredited under the Residential Energy Services Network;
				or
							(C)accredited by an
				equivalent accreditation or program accreditation-based State certification
				program approved by the Secretary.
							(2)Grants for
				energy retrofit model programs
							(A)In
				generalTo be eligible to receive a grant under section 414C, a
				covered organization (as defined in section 414C(b)) shall use a crew chief
				who—
								(i)is certified or
				accredited in accordance with paragraph (1); and
								(ii)supervises the
				work performed with grant funds.
								(B)Volunteer
				laborA volunteer who performs work for a covered organization
				that receives a grant under section 414C shall not be required to be certified
				under this subsection if the volunteer is not directly installing or repairing
				mechanical equipment or other items that require skilled labor.
							(C)TrainingThe
				Secretary shall use training and technical assistance funds available to the
				Secretary to assist covered organizations under section 414C in providing
				training to obtain certification required under this subsection, including
				provisional or temporary certification.
							(3)Minimum
				efficiency standardsEffective beginning October 1, 2015, the
				Secretary shall ensure that—
							(A)each retrofit for
				which weatherization assistance is provided under this part meets minimum
				efficiency and quality of work standards established by the Secretary after
				weatherization of a dwelling unit;
							(B)at least 10
				percent of the dwelling units are randomly inspected by a third party
				accredited under this subsection to ensure compliance with the minimum
				efficiency and quality of work standards established under subparagraph (A);
				and
							(C)the standards
				established under this subsection meet or exceed the industry standards for
				home performance work that are in effect on the date of enactment of this
				subsection, as determined by the
				Secretary.
							.
			IIState energy
			 programs
			201.Reauthorization
			 of State energy programsSection 365(f) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6325(f)) is amended by striking $125,000,000
			 for each of fiscal years 2007 through 2012 and inserting
			 $75,000,000 for each of fiscal years 2014 through 2018.
			
